OVERTON, Justice.
This is a petition to review. Garcia v. State, 474 So.2d 1203 (Fla. 5th DCA 1985), in which the district court held that, where defendants are joined on conspiracy charges, the state’s interest in a joint trial prevails over a defendant’s speedy trial right. This decision conflicts with our opinion in Miner v. Westlake, 478 So.2d 1066 (Fla.1985). We have jurisdiction. Art. V, § 3(b)(3), Fla.Const.
In Westlake, we held that state “convenience” in a joint trial is not an exceptional circumstance under rule 3.191(d)(2), Florida Rule of Criminal Procedure, justifying extension of the speedy trial period. See also Fleet v. Bustos, 482 So.2d 1368 (Fla.1986); State v. Darby, 482 So.2d 1368 (Fla.1986). In the instant case, the state claims that a conspiracy charge and its attendant complications justify an extension beyond the speedy trial limit. We disagree. The conspiracy charge, without any other circumstances, is, in effect, the convenience argument we rejected in Westlake. If we accepted the state’s argument, the state would automatically be entitled to a speedy trial extension any time a codefendant in a conspiracy charge is granted a continuance. We hold that the circumstances must be something related to the specific incident, rather than just the general nature of a conspiracy charge.
Accordingly, we quash the district court decision and direct that this cause be remanded to the trial court for entry of an order consistent with this decision.
It is so ordered.
ADKINS, BOYD and BARKETT, JJ., concur.
SHAW, J., dissents.
EHRLICH, J., dissents with an opinion, in which McDONALD, C.J., concurs.